  Case 16-02536         Doc 46     Filed 04/03/19 Entered 04/03/19 07:39:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-02536
         SANDRA L CLARK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2016.

         2) The plan was confirmed on 03/28/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/21/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $55,570.00.

         10) Amount of unsecured claims discharged without payment: $135,959.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-02536       Doc 46       Filed 04/03/19 Entered 04/03/19 07:39:07                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $12,867.35
       Less amount refunded to debtor                            $57.31

NET RECEIPTS:                                                                                  $12,810.04


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $575.22
    Other                                                                   $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,605.22

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                  Unsecured      2,037.00            NA              NA            0.00        0.00
ACL LABORATORIES                Unsecured         231.00        234.85          234.85           2.35        0.00
AMERICAN EXPRESS                Unsecured           0.00           NA              NA            0.00        0.00
Calvary Portfolio Services      Unsecured         449.00           NA              NA            0.00        0.00
CAVALRY SPV I                   Unsecured           0.00        448.81          448.81           4.49        0.00
CERTIFIED SEERVICES INC         Unsecured           0.00           NA              NA            0.00        0.00
DIVERSIFIED SERVICES            Unsecured          86.00           NA              NA            0.00        0.00
Dollar Next Day Payday Loan     Unsecured           0.00           NA              NA            0.00        0.00
EFS                             Unsecured     90,725.00     92,631.91        92,631.91        926.32         0.00
FORD MOTOR CREDIT COMPANY LL    Secured        9,505.00       4,986.31        4,986.31      4,986.31    1,150.03
FORD MOTOR CREDIT COMPANY LL    Unsecured      7,445.00       1,301.30        1,301.30          13.01        0.00
GRANT & WEBER                   Unsecured         150.00           NA              NA            0.00        0.00
GRANT & WEBER                   Unsecured          87.00           NA              NA            0.00        0.00
GRANT & WEBER                   Unsecured         136.00           NA              NA            0.00        0.00
IL DEPT OF HUMAN SERVICES       Unsecured            NA     10,164.25        10,164.25        101.64         0.00
IL DEPT OF REVENUE              Unsecured            NA         108.80          108.80           1.09        0.00
IL DEPT OF REVENUE              Priority             NA         579.63          579.63        579.63         0.00
INTERNAL REVENUE SERVICE        Priority          761.00        150.00          150.00        150.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         999.00        999.70          999.70          10.00        0.00
KENDALL COLL                    Unsecured           0.00           NA              NA            0.00        0.00
LUTHERAN GENERAL HOSPITAL       Unsecured           0.00           NA              NA            0.00        0.00
Med Business Bureau             Unsecured         135.00           NA              NA            0.00        0.00
Med Business Bureau             Unsecured          90.00           NA              NA            0.00        0.00
Med Business Bureau             Unsecured          72.00           NA              NA            0.00        0.00
MERCHANTS CREDIT GUIDE          Unsecured          79.00           NA              NA            0.00        0.00
MERCHANTS CREDIT GUIDE          Unsecured          93.00           NA              NA            0.00        0.00
NAVIENT SOLUTIONS INC           Unsecured      5,315.00       5,299.17        5,299.17          52.99        0.00
PHEAA                           Unsecured           0.00           NA              NA            0.00        0.00
PRESTIGE FINANCIAL SVC          Unsecured     10,223.00       9,923.93        9,923.93          99.24        0.00
Roadloans.com                   Unsecured           0.00           NA              NA            0.00        0.00
SYNCHRONY BANK                  Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-02536           Doc 46     Filed 04/03/19 Entered 04/03/19 07:39:07                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim        Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted     Allowed         Paid          Paid
US CELLULAR                       Unsecured           0.00             NA           NA            0.00        0.00
US DEPT OF ED FEDLOAN             Unsecured     10,658.00       12,771.50     12,771.50        127.72         0.00
WELLS FARGO ED FIN SVC            Unsecured           0.00             NA           NA            0.00        0.00
XLS/CITEL                         Unsecured           0.00             NA           NA            0.00        0.00
XLS/CITEL                         Unsecured           0.00             NA           NA            0.00        0.00
XLS/CITEL                         Unsecured           0.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00             $0.00                 $0.00
      Mortgage Arrearage                                         $0.00             $0.00                 $0.00
      Debt Secured by Vehicle                                $4,986.31         $4,986.31             $1,150.03
      All Other Secured                                          $0.00             $0.00                 $0.00
TOTAL SECURED:                                               $4,986.31         $4,986.31             $1,150.03

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00               $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00               $0.00                 $0.00
       All Other Priority                                     $729.63             $729.63                 $0.00
TOTAL PRIORITY:                                               $729.63             $729.63                 $0.00

GENERAL UNSECURED PAYMENTS:                             $133,884.22            $1,338.85                  $0.00


Disbursements:

       Expenses of Administration                                 $4,605.22
       Disbursements to Creditors                                 $8,204.82

TOTAL DISBURSEMENTS :                                                                           $12,810.04




UST Form 101-13-FR-S (09/01/2009)
  Case 16-02536         Doc 46      Filed 04/03/19 Entered 04/03/19 07:39:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
